                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DISTRICT


TRAILS AT MOUNT MORIAH,

       Plaintiff,

v.                                                            No. 2:19-cv-02529-MSN-cgc

MAHOGANY JOHNSON,

       Defendant.


  ORDER ADOPTING REPORT AND RECOMMENDATION, REMANDING THIS
   ACTION TO SHELBY COUNTY GENERAL SESSIONS COURT, DENYING
DEFENDANT’S MOTION TO REMAND AS MOOT, AND CERTIFYING AN APPEAL
               WOULD NOT BE TAKEN IN GOOD FAITH


       Before the Court is the Magistrate Judge’s Report and Recommendation, filed August 14,

2019 (“Report”). (ECF No. 9.) The Report recommends that this case be remanded sua sponte

due to lack of subject matter jurisdiction. (Id. at PageID 33.) For the reasons set forth herein, the

Court ADOPTS the Report, REMANDS the detainer action back to the Shelby County General

Sessions Court, DENIES AS MOOT Defendant’s Motion to Remand (ECF No. 8), and

CERTIFIES that any appeal would not be taken in good faith.

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the
evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

         The deadline to object to the Report has passed, and Plaintiff has filed no objections. The

Court has reviewed the Report for clear error and finds none. For the foregoing reasons, the Court

ADOPTS the Report, REMANDS the detainer action back to the Shelby County General Sessions

Court, and DENIES AS MOOT Defendant’s Motion to Remand.

         Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal by

Plaintiff in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). An appeal is not taken in good faith if the

issue presented, such as subject matter jurisdiction here, is frivolous. Id. The same considerations

that lead the Court to remand this matter due to lack of subject matter jurisdiction also compel the

conclusion that an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant

to 28 U.S.C. § 1915(a)(3), that any appeal in this matter by Plaintiff would not be taken in good

faith.

         IT IS SO ORDERED this 29th day of August, 2019.

                                              s/ Mark S. Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                  2
